UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended July 31, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period From to Commission File Number 000-49845 CDEX INC. (Exact Name of Registrant as Specified in Its Charter) Nevada 52-2336836 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 4555 South Palo Verde Road, Suite 123, Tucson, Arizona (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, Including Area Code520-745-5172 Indicate by check whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer: oAccelerated filer: oNon-accelerated filer: oSmaller reporting company: x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x On September 8, 2013, 52,946,963 shares of the registrants Class A common stock, par value $.005 per share, were outstanding. CDEX, INC. QUARTERLY REPORT ON FORM 10-Q TABLE OF CONTENTS Part I FINANCIAL INFORMATION ITEM 1.Financial Statements Balance Sheets as of July 31, 2013 (unaudited) and October 31, 2012 1 Statements of Operations for the three months ended July 31, 2013 and 2012 (unaudited) 2 Statements of Operations for the nine months ended July 31, 2013 and 2012 (unaudited) 3 Statements of Cash Flow for the nine months ended July 31, 2013 and 2012 (unaudited) 4 Notes to Financial Statements (unaudited) 5 ITEM 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 9 ITEM 4.Controls and Procedures 14 Part IIOTHER INFORMATION ITEM 5.Other Information 15 ITEM 6.Exhibits 15 Signatures 16 ii PART I - FINANCIAL INFORMATION ITEM 1. Financial Statements CDEX INC. BALANCE SHEETS July 31, 2013 October 31. 2012 Unaudited Assets Current assets Cash $ $ Accounts receivable Inventory - net Prepaid expenses and deposits Total current assets Property and equipment, net Patents, net Other assets Total assets $ $ Liabilities and stockholders' deficit Current liabilities Accounts payable and accrued expenses $ $ Deferred revenue - current Total current liabilities Total liabilities Commitments and Contingencies Stockholders' equity Preferred stock - undesignated - $.005 par value per share, 350,000 shares authorized and none outstanding - - Preferred stock - series A - $.005 par value per share, 150,000 shares authorized and 6,250 outstanding at July 31, 2013 and at October 31, 2012 31 31 Class A common stock - $.005 par value per share, 300,000,000 shares authorized and 52,946,963 outstanding at July 31, 2013 and 11,007,871 outstanding at October 31, 2012 0Additional paid in capital Accumulated (deficit) ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these financial statements. 1 CDEX INC. STATEMENTS OF OPERATIONS (unaudited) For the three months ended July 31 Revenue $ $ Cost of revenue Gross profit Operating Expenses Selling, general and administrative Research and development Total operating expenses Loss from operations ) ) Other expense Interest expense - ) Other income (expense) ) Total other (expense) ) Net income (loss) $ ) $ ) Basic net income (loss) per common share: $ ) $ ) Basic weighted average common shares outstanding The accompanying notes are an integral part of these financial statements. 2 CDEX INC. STATEMENTS OF OPERATIONS (unaudited) For the nine months ended July 31 Revenue $ $ Cost of revenue Gross profit Operating Expenses Selling, general and administrative Research and development Total operating expenses Loss from operations ) ) Other (expense) Note discount amortization - ) Interest expense - ) Other income (expense) ) Total other (expense) ) Net loss $ ) $ ) Basic and diluted net loss per common share: $ ) $ ) Basic and diluted weighted average common shares outstanding The accompanying notes are an integral part of these financial statements. 3 CDEX INC. STATEMENTS OF CASH FLOWS (unaudited) For the nine months ended July 31 Cash Flows from Operating Activities Net loss $ ) $ ) Adjustments to reconcile net loss to cash used by operating activities Depreciation and amortization Loan discount amortization - Share-based compensation Loss recognized on disposal of equipment - Gain recognized on forgiveness of debt ) - Noncash interest expense - Changes in operating assets and liabilities Accounts receivable ) Inventory ) Deferred costs and other assets ) Current liabilities ) Net cash used by operating activities ) ) Cash Flows from Investing Activities Purchase of equipment - ) Net cash used by investing activities - ) Cash Flows from Financing Activities Proceeds from issuance of convertible notes payable Repayment of notes payable - ) Net cash used by financing activities - Net (decrease) in cash ) Cash, beginning of the period Cash, end of the period $ $ Supplemental Cash Flow Information Issuance of previously accrued common stock $ $
